Citation Nr: 0202115	
Decision Date: 03/06/02    Archive Date: 03/15/02	

DOCKET NO.  00-14 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's Social Security benefits should have 
been considered as countable income in determining the rate 
of improved disability pension benefits payable effective 
June 1, 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1952 to 
January 1956.  

This matter arises from a January 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that held that the veteran's Social 
Security benefits must be considered as countable income in 
determining his pension rate.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran originally was awarded VA disability pension 
benefits effective January 13, 1977; effective May 1, 1985, 
he elected to receive improved disability pension benefits 
pursuant to Public Law 95-588.  

2.  The veteran began receiving Social Security benefits in 
April 1995.  

3.  Effective June 1, 1995, the veteran's improved disability 
pension benefits were reduced by the amount of his Social 
Security benefits, and have remained so reduced since that 
time.  


CONCLUSION OF LAW

Because Social Security benefits received by the veteran 
since April 1995 constitute countable income, his improved 
disability pension benefits were properly reduced effective 
June 1, 1995.  38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 

provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  In September 1998, the RO sent a letter to the 
veteran informing him of proposed action on his benefits and 
requesting additional information from him.  In January 1999, 
he was informed that his benefits were stopped, and was also 
told the evidence that was considered and what he could do in 
response to this action.  In March 1999, the veteran was 
informed by the RO concerning his benefits payment and of his 
right to appeal.  He was issued a Statement of the Case in 
May 2000, which informed the veteran of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  He has not indicated that there 
is additional evidence that should be reviewed in conjunction 
with this claim.  Thus, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The veteran also was given an opportunity to submit 
additional evidence in support of his claim.  The record 
indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The veteran contends that his Social Security benefits should 
not be considered as countable income for improved disability 
pension purposes.  He asserts that he did not report his 
receipt of these benefits until specifically requested to do 
so by VA because he was not aware that he was required to do 
so.  


The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability, pension at the rate 
prescribed.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  See 38 C.F.R. 
§ 3.271(a).  Social Security benefits are not specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  It is 
within the foregoing context that the veteran's claim must be 
evaluated.  

The facts in this case are not in dispute, and are as 
follows.  The veteran originally was awarded nonservice-
connected disability pension benefits in January 1977.  
Pursuant to his election, improved disability pension 
benefits were awarded under the provisions of Public Law 95-
588 effective May 1, 1985.  Information received as a result 
of an income verification match conducted between Federal 
agencies in 1998 indicated that the veteran was receiving 
Social Security benefits.  The veteran was requested to 
submit information regarding the date that his Social 
Security benefits began.  He submitted a statement from the 
Social Security Administration indicating that his benefits 
therefrom started in April 1995.  The veteran indicated that 
he was not aware that his Social Security benefits 
constituted countable income for improved disability pension 
purposes.  

Despite the veteran's contentions to the contrary, the Social 
Security benefits that he has received since April 1995 
constitute countable income pursuant to the provisions of 
38 C.F.R. § 3.271 because they are not otherwise specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  As such, 
VA properly reduced the veteran's improved disability pension 
rate effective June 1, 1995.  Thus, the overpayment that 
resulted, and that later was liquidated by way of 
recoupment/waiver, was properly created.  


In reaching the foregoing determination, the Board has 
carefully considered all contentions and arguments offered by 
the appellant and his representative.  However, the law in 
this regard is quite clear; regardless of whether the veteran 
knew beforehand, his Social Security benefits constitute 
countable income for nonservice-connected improved disability 
pension purposes.  

In effect, the veteran has failed to state a valid basis upon 
which this claim might be granted because there is no legal 
authority that would allow VA to exclude his Social Security 
benefits in determining his countable income for improved 
disability pension purposes.  As such, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, the Board is bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, 
and the precedent opinions of the Chief Legal Officer of the 
Department.  See 38 C.F.R. § 7104(c) (West 1991).  Given that 
the law, rather than the facts in this case, is controlling, 
the doctrine of resolving doubt in the veteran's favor is not 
for application.  See Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).  


ORDER

Since the Social Security benefits received by the veteran 
since April 1995 constitute countable income for nonservice-
connected improved disability pension purposes, the appeal is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

